internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no tam-142791-01 cc ita b07 chief planning and special programs area taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference no conference held legend a b facility taxpayer fees q x year1 year2 year3 year4 issue whether expenses_incurred by taxpayer in operation of a recreation facility are disallowed under sec_274 of the internal_revenue_code when the facility is used primarily by and for the benefit of another s_corporation and most of the stock of taxpayer and the s_corporation are owned by a husband and wife conclusion even with substantial common ownership and even though the s corporation’s employees and clients use the recreational facility for which s_corporation pays the tam-142791-01 taxpayer taxpayer and the s_corporation are properly viewed as separate taxpayers so that sec_274 does not prevent taxpayer from deducting expenses_incurred in the operation of its facility facts a and his wife own all or almost all of several s_corporations taxpayer is one of the s_corporations taxpayer was incorporated in year1 with a and his wife as the sole shareholders taxpayer’s sole purpose was to develop and operate facility the facility is used primary by b and b’s clients b is an s_corporation owned almost entirely by a and his wife taxpayer’s facility was fully constructed by year2 the facility is not open to the general_public instead the facility which is full service including operation of q and x is used for charity events a few tournaments and by b’s employees and clients b pays taxpayer for the cost of hosting charitable events and individuals pay the charities a fee for participating in charitable events b pays fees to taxpayer when b‘s employees and clients use the facility b deducts the fees paid to taxpayer as ordinary and necessary business_expenses subject_to the limitation for recreation activity under sec_274 additionally the facility was used by a on occasion and a’s wife once a week taxpayer operated at a loss in year2 and year3 but operated profitably in year4 and two subsequent years only year2 year3 and year are the subject of this technical_advice the service argues that because taxpayer and b are both s_corporations owned by a and his wife and because taxpayer’s facility is used primarily by b taxpayer should be denied deductions due to sec_274 of the internal_revenue_code and the regulations the service questions whether the transactions between b and the taxpayer are bona_fide transactions the service states that the taxpayer and the other wholly owned s_corporations other than b exist solely to support b and that they are controlled by b the service does not however contest taxpayer’s expenses that would validly constitute out of pocket expenses allowable under sec_1_274-2 of the income_tax regulations taxpayer argues that it does not operate facility for its own recreation or entertainment and thus sec_274 does not apply to it taxpayer points out that it operates its facility for profit this technical_advice will only address the issue as it affects taxpayer and will not discuss the possible tax ramifications to b law and analysis law tam-142791-01 sec_162 of the internal_revenue_code provides generally that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business an expenditure is ordinary and necessary if it is directly connected with or proximately related to the taxpayer’s trade_or_business activities sec_274 of the internal_revenue_code provides that no deduction otherwise allowable under sec_162 will be allowed with respect to entertainment amusement or recreation activity unless the taxpayer establishes that the item was directly related to the active_conduct of the taxpayer’s trade_or_business sec_274 disallows any sec_162 deduction for items with respect to a facility used in connection with entertainment amusement or recreation sec_1_274-2 of the income_tax regulations which defines facility provides that any item of personal or real_property owned rented or used by a taxpayer shall be considered to constitute a facility used in connection with entertainment if it is used during the taxable_year for or in connection with entertainment as defined in paragraph b of this section examples of facilities which might be used for or in connection with entertainment include yachts hunting lodges fishing camps swimming pools tennis courts bowling alleys automobiles airplanes apartments hotel suites and homes in vacation resorts facilities may also include airplanes automobiles hotel suites apartments and houses such as beach cottages and ski lodges located in recreational areas see s rep no 95th cong 2d sess vol c b however a deduction will not be affected unless the property is used in connection with entertainment any use no matter how small for entertainment is fatal to the claimed deduction see 89_tc_978 sec_1_274-2 of the income_tax regulations which defines entertainment provides that for purposes of this section the term entertainment means any activity which is of a type generally considered to constitute entertainment amusement or recreation such as entertaining at night clubs cocktail lounges theaters country clubs golf and athletic clubs sporting events and on hunting fishing vacation and similar trips including such activity relating solely to the taxpayer or the taxpayer's family the term entertainment may include an activity the cost of which is claimed as a business_expense by the taxpayer which satisfies the personal living or family needs of any individual such as providing food and beverages a hotel suite or an automobile to a business customer or his family the term entertainment does not include activities which although satisfying tam-142791-01 personal living or family needs of an individual are clearly not regarded as constituting entertainment such as a supper_money provided by an employer to his employee working overtime b a hotel room maintained by an employer for lodging of his employees while in business travel status or c an automobile used in the active_conduct of trade_or_business even though used for routine personal purposes such as commuting to and from work on the other hand the providing of a hotel room or an automobile by an employer to his employee who is on vacation would constitute entertainment of the employee the code recognizes however that there are taxpayers in the business of entertainment and that it would be unfair to deny deductions for operating such establishments specifically sec_274 of the internal_revenue_code provides that even though a facility might fall within the definition of an entertainment_facility the limitations of subsection a of sec_274 do not apply to e xpenses for goods or services including the use of facilities which are sold by the taxpayer in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth similarly sec_1 f ix provides that any expenditure by a taxpayer for entertainment or for use of a facility in connection therewith to the extent the entertainment is sold to customers in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth is not subject_to the limitations on allowability of deductions provided for in paragraphs a through e of this section thus the cost_of_producing night club entertainment such as salaries paid to employees of night clubs and amounts paid to performers for sale to customers or the cost of operating a pleasure cruise_ship as a business will come within this exception despite the fact that a facility might fit the definition of an entertainment_facility expenses relating to its operation will not constitute entertainment_expenses if that facility is legitimately involved in selling entertainment h_r rep no 87th cong 2d sess c b pincite and s rep no 87th cong 2d sess c b pincite additionally sec_1_274-2 of the income_tax regulations provides that expenses exclusive of operating costs and other such expenses referred to in sec_1 e i incurred at the time of an entertainment activity even though in connection with the use of facility for entertainment purposes such as expenses for food and beverages or expenses for catering or expenses for gasoline and fishing bait consumed on a fishing trip shall not be considered to constitute expenditures with respect to a facility used in connection with entertainment generally the tax law will recognize the existence of separate entities 319_us_436 308_us_488 70_f3d_548 n 9th cir see 80_tc_27 affd without published opinion 747_f2d_1463 5th cir in 319_us_436 the corporate taxpayer sought to have the gain on the sale of its real_property treated as the gain of its sole shareholder and its corporate existence ignored as merely fictitious the court concluded that the corporation had a tax identity distinct from its sole shareholder the court noted that whether the purpose of a corporate entity is to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of a business by the corporation the corporation remains a separate taxable entity citations omitted the court reasoned that in general in matters relating to the revenue the corporate form may only be disregarded where it is a sham or unreal in 240_f3d_842 9th cir the taxpayer was the sole shareholder of an s_corporation taxpayer leased three boats to his s_corporation the corporation deducted the lease payments on its federal corporate_income_tax returns and the deductions reduced the corporate income that was passed through to the taxpayer the taxpayer reported the rental payments as income the tax_court found that the boats constituted entertainment facilities and denied the deductions to the corporation under sec_274 the taxpayer argued that the disallowance of the corporate-level deduction should result in an offsetting adjustment to his individual income because the individual taxpayer and the s_corporation are really a single_taxpayer for tax purposes the court disallowed the offsetting adjustments to the taxpayer’s income based on the fundamental principal that an s_corporation is a separate_entity from its shareholders analysis in this case the taxpayer owns and operates a facility facility is clearly the type of property that normally would be considered an entertainment or recreational facility taxpayer however receives revenue from operation of the facility from several sources it receives revenue from the operation of its q x located on the facility from the fees paid_by b to host charitable events and from fees primarily charged b for use of the facility itself the taxpayer operated at a loss in year2 and year3 but operated at a profit in year4 and the two following years as noted earlier b and taxpayer are both s_corporations owned almost exclusively by a and his wife there are no facts indicating that taxpayer is a sham entity despite the common ownership of taxpayer and b it would not be appropriate to disregard their separate corporate existence see 319_us_436 taxpayer should be viewed separately from b and its shareholders 308_us_488 70_f3d_548 n 9th cir 240_f3d_842 9th cir see 80_tc_27 affd without published opinion 747_f2d_1463 tam-142791-01 5th cir because taxpayer is properly viewed separately from b the fact that taxpayer’s facility is used primarily by employees and clients of b at b’s expense does not prevent taxpayer from deducting its operating_expenses that would otherwise be allowable under sec_162 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
